 DECISIONS OF THE NATIONAL LABR RELATIONS BOARD
 355 NLRB No. 90 
532 
Local 190, Laborers Intern
ational Union of North 
America, AFLŒCIO (VP Builders, Inc.) 
and
 Ramsis Berghela.  
Case 3ŒCBŒ8687 
August 18, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On December 27, 2007,
 Administrative Law Judge 
Joel P. Biblowitz issued the 
attached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
General Counsel filed 
an answering brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and Or-
der. 
This case involves an allegation that the Respondent 
violated Section 8(b)(2) of the Act by attempting to 
cause and causing VP Builders 
(VP) to terminate Charg-
ing Party Ramsis Berghela™s employment because he 
was not referred to the ﬁSchool 19 projectﬂ jobsite from 
the Respondent™s out-of-work list.  The judge concluded 

that the Respondent violated the Act as alleged.  Central 
to the judge™s conclusion wa
s his reliance on the absence 
of any written agreement between VP and the Respon-

dent containing hiring hall/referral arrangements and his 
finding that VP was not bound to the project labor 
agreement (PLA), which cont
ains union referral provi-
sions that are applicable to contractors working on the 
School 19 project.  Contrary to the judge, we find that 
VP was contractually bound to the PLA and its hiring 
hall procedures.  Accordingly, for the reasons discussed 
below, we reverse the judge and dismiss the complaint. 
I.  FACTS
 MLB Construction Services (MLB) was the general 
contractor for the School 19 project for the City School 

District of Albany.  As such, it was signatory to a PLA 
with the Respondent and other construction trade unions.  
The PLA provided that MLB include in any subcontract 

a requirement that the subcon
tractor sign, and be bound 
                                                          
 1 The Respondent implicitly has excepted to some of the judge™s 
credibility findings.  Th
e Board™s established policy is not to overrule 
an administrative law judge™s cred
ibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 

incorrect.  Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings. 
by, the terms of the PLA for work performed within the 
scope of the PLA. 
In May 2007,
2 MLB executed a subcontract with VP to 
perform demolition work at the School 19 project.
3  The 
subcontract identifies the scope of the work to be per-
formed as ﬁall interior demolition and removals,ﬂ to be 
completed ﬁin strict accordance with the contract docu-

ments, drawings and specifications.ﬂ  Although the sub-
contract does not specifica
lly mention the PLA, ﬁNote 
#3ﬂ of the subcontract provides
 that the project ﬁhas un-
ion labor agreement requirements as outlined in specifi-
cations.ﬂ  One of those specifications was the PLA. 
Prior to MLB™s submission of its bid for the School 19 
project, James Dawsey, vice president of operations for 
MLB, met with VP co-owners Larry Nix and Joseph Ri-

ley.  Dawsey testified that he provided Nix and Riley 
with copies of all of the ﬁfront-end specificationsﬂ for the 
project, including the PLA.
4  Neither Nix nor Riley di-
rectly contradicted Dawsey™s testimony that he gave 
them a copy of the PLA.
5  Further, Dawsey testified that 
                                                          
 2 All dates herein are in 2007,
 unless otherwise indicated. 
3 The judge stated that VP and MLB executed the subcontract on 
May 9.  However, the evidence dem
onstrates that the VP representa-
tives signed the document on May 29. 
4 The judge erroneously stated that Dawsey testified that VP was 
given this information after, rather
 than before, the execution of the 
subcontract.  
5 Although Riley testified that he ha
d never seen a copy of the PLA, 
he clarified that position on cross-examination by the Respondent™s 
counsel: Q.  Well, the contract, General Counsel™s GC-2 said you™re 
bound by the contract document specifications, right? 
A. Right. 
Q. Did you know the specifications before you started the job 
on July 2nd? 
A. Right. 
Q. So, had you looked at some documents with MLB™s office 
or Pike-Heery? 
A. Some of them documents, like them documents there, I 
don™t go over all that stuff, it™s not in my area in the company to 
go over everything like that.  I™m mostly out in the field working. 
 Similarly, after testifying that
 Dawsey had not given him a 
copy of the PLA ﬁthat he knew of,ﬂ Nix responded to the Respon-
dent™s counsel™s questions as follows: 
Q. He [Dawsey] gave you copies of the specifications for the 
job, right? 
A. Yeah, he probably did and we got somebody else that usu-
ally goes through those and not myself. 
Q. He™s testified that part of those specifications was the Pro-
ject Labor Agreement that applied 
to you; are you aware of that? 
A.I became very well aware of it, I mean, and we 
may have had it, it may be something that we just 
didn™t sit down and read and go through.  You know 
what I mean, I™m not saying that we didn™t have it, 

but we may have had it, it may be something that we 
just didn™t put that type of emphasis on at the time 
 LABORERS LOCAL 190 (VP BUILDERS
, INC.) 533
he specifically told Nix and Riley that VP would be 
bound to the PLA if VP were awarded the subcontract.  
Riley conceded that he knew
 that the subcontract bound 
VP to the PLA.
  Later, prior to VP™s execution of the subcontract with 
MLB, representatives of the Respondent, MLB, and VP 
met for a prejob conference in the offices of the school 

district™s construction manager.  At that meeting, the 
parties principally discussed a specific provision of the 
PLA which, according to the testimony of the witnesses 

at the hearing, required th
e use of 80 percent ﬁunionﬂ 
labor and 20 percent ﬁnonunionﬂ labor on covered pro-
jects.  As a result of their di
scussions at that meeting, the 
parties orally agreed to modify that requirement for VP 
to a 50/50 percent ratio.  According to the credited testi-

mony of Nix and Riley, Respondent™s President Patrick 
Kieper also indicated at this
 meeting that if VP knew any 
individuals it wanted to hire, it could do so, provided that 

the individuals were members of the Respondent.   
On Friday, June 29, Riley called Ramsis Berghela to 
ascertain his interest in working on the School 19 project.  

Riley had obtained Berghela™s name from an employee at 
another VP project.  Riley asked Berghela whether he 
was a member of the Respondent and, when Berghela 

confirmed that he was, Riley hired him to begin work on 
July 2.   On the same day, Nix went to the Respondent™s office.  
He told the Respondent™s 
Business Manager Anthony 
Fresina that VP would be commencing work on the 
School 19 project on July 2, and that it needed some la-

borers.  Fresina told Nix that the Respondent would pro-
vide a shop steward for the project and would provide as 
many laborers as VP needed.  Nix then told Fresina that 
he had someone (apparently Berghela) whom he wanted 
to employ on the project.  Fresina responded that the 

Respondent had an out-of-work list and hiring proce-
dures that must be followed, and that Nix should have 
called the Respondent to obtain workers for the project. 
On July 2, VP began work at the project site.  The 
work crew on that date consisted of Doug Ryan (a regu-
lar employee of VP), Berghela, and two or three other 

union members who had been referred to the project by 
the Respondent.  When the onsite steward realized that 
Berghela had not been referred from the Respondent™s 

hiring hall, he called Kieper
.  Kieper met with Dawsey 
and Nix at the jobsite and told them that he wanted 
Berghela removed from the job and replaced by the next 

individual on the Respondent™s out-of-work list. 
                                                                                            
 until we began to start really having problems with 

it. Thereafter, Riley, who had been called to the jobsite 
by Dawsey, joined the discussion.  Riley told Kieper that 
it was his understanding that VP could hire individuals 
directly, as long as they were members of the Respon-

dent.  Kieper said that was not what he had told Riley; 
rather, he had told him that VP could directly hire indi-
viduals who previously had worked for VP.   Riley di-

rected Ryan to dismiss Berghe
la.  According to Berghela, 
Ryan told him that VP had to let him go because the Re-
spondent was threatening to picket the job. 
II.  JUDGE
™S DECISION
 The judge stated that whet
her the Respondent Union 
violated Section 8(b)(2) of the Act by causing Berghela™s 
discharge ﬁdepends on whether VP was bound by the 
terms of the PLA,ﬂ which the judge had previously de-

scribed as containing a provision requiring ﬁemployers 
under contract with the Union to hire Union members 
from the Union™s out-of-work referral list.ﬂ  Relying on 

the absence of any written agreement between the Re-
spondent and VP, the judge concluded that the Respon-
dent violated Section 8(b)(2).  He rejected the Respon-

dent™s contention that VP was bound to the PLA™s refer-
ral provisions by virtue of the MLB-VP subcontract.  He 
concluded that neither Note #3 in the subcontract nor 

Nix™s conversation with Fres
ina prior to the commence-
ment of work on the project was ﬁsufficiently detailed or 
specific enough to bind VP 
to the requirements of the 
PLA.ﬂ 
III.  ANALYSIS
 Section 8(b)(2) of the Act provides, among other 
things, that it is an unfair labor practice for a union to 
cause or attempt to cause an employer to discriminate 
against an employee in violatio
n of Section 8(a)(3) of the 
Act.  It is well established that, in the absence of an ex-
clusive hiring hall arrangement, a union violates Section 

8(b)(2) by insisting that an employer refuse to hire, or 
terminate, an individual an
d replace him or her with an 
individual referred by the union.  See, e.g., 
Kvaerner 
Songer, Inc., 343 NLRB 1343, 1346 fn. 10 (2004).  Con-
versely, where an employer and a union have agreed to 
an exclusive hiring hall arra
ngement, and the hiring hall 
is operated in a nondiscriminatory manner, it is not a 
violation of Section 8(b)(2) for the union to cause the 
employer to discharge an employee who was not hired 

through the union™s hiring hall.  See, e.g., 
Hoisting & 
Portable Engineers Local 302
 (West Coast Steel Works)
, 144 NLRB 1449, 1452 (1963).  The party asserting the 

existence of an exclusive hi
ring hall arrangement bears 
the burden of establishing this fact.  
Carpenters Local 
537 (E. I. du Pont & Co.)
, 303 NLRB 419, 429 (1991). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 534 
The relevant complaint allegation states:  ﬁRespondent 
engaged in the conduct described above in Paragraph VII 
[attempted to cause and caused Berghela™s discharge] 
because Berghela was not refe
rred by the Respondent for 
hire by VP although VP was not a party to a valid collec-
tive-bargaining agreement contai
ning an exclusive hiring 
hall provision,ﬂ at least suggesting that the Respondent 

would have the affirmative burden of proving not only 
that VP was bound to a labor 
agreement but also that this 
agreement contained an exclus
ive hiring hall provision.  
In fact, the Respondent™s answ
er to the complaint states 
that VP was bound to the PLA as MLB™s agent and was 
ﬁtherefore bound by the hiring hall practices of the col-
lective bargaining agreement.ﬂ 
 However, at the outset of 
the hearing, the General Counsel had the following ex-

change with the judge: 
 GC:  This case does not involve the operation of 
the hiring hall, per se, it™s in the background, but 
there™s no allegation here that the operation of the 
hall somehow violates the Act.  That is not the case.  

It is solely that in the absence of a collective bar-
gaining relationship. 
JUDGE BIBLOWITZ
:  So your position is that be-
cause there™s no bargaining relationship between VP 
and the Union the Union had no legal right to have 
him fired? 
GC:  Correct, your Honor. 
Judge Biblowitz:  Whereas I assume MLB has an 
agreement with the Union? 
GC:  Yes, your Honor. 
JUDGE BIBLOWITZ
:  So if MLB had been toldŠ
was doing the job and was told to fire him under the 
same circumstances that might beŠ 
GC:  If he was notŠyes, your Honor. 
 Thereafter, the General Couns
el litigated this case on 
the theory that VP was not bound to the PLA, and the 

Respondent defended its conduct based on the hiring hall 
arrangement imposed by the PLA through the MLB sub-
contract with VP.  At no point during the hearing or in 

subsequent briefs did the General Counsel argue that, 
even if VP was bound to th
e PLA, the agreement did not 
impose any exclusive hiring hall requirements that would 

privilege the Respondent to seek Berghela™s removal 
from the jobsite because he 
was not referred to VP from 
the hiring hall™s out-of-work list.  Similarly, the General 

Counsel did not contend that there was a written or oral 
exception to the PLA™s hiring hall requirements that 
would permit VP to hire Berghela directly.  Consistent 

with the narrow theory of violation that was litigated, the 
General Counsel did not except either to the judge™s fac-
tual statement that the PL
A ﬁrequires employers under 
contract with the Union to hire Union members from the 
Union™s out-of-work referral listﬂ or to the judge™s state-
ment that whether the Union violated Section 8(b)(2) 
ﬁdepends on whether VP was bound by the terms of the 

PLA.ﬂ 
Contrary to our dissenting colleague, we find that there 
is no open issue with respect to whether the PLA con-

tained an exclusive hiring hall provision.  Were we at 
this stage of the proceedings 
to find a violation on a the-
ory not argued by the General CounselŠthat the PLA 

did not contain an exclusive hiring hall provision pre-
cluding Berghela™s direct hireŠwe would deprive the 
Respondent of the due process to which it is entitled.  
The General Counsel™s representations at the hearing, his 
conduct in litigating the case, and his arguments on brief 

would reasonably have led the Respondent to believe that 
it would not have to defend on this point.  See 
Sierra 
Bullets, LLC
, 340 NLRB 242, 243 (2003); 
Raley™s
, 337 
NLRB 719 (2002).
6  Further, were we to remand this 
case for the judge to address the heretofore unlitigated 
theory, we would be giving the General Counsel an un-

warranted ﬁsecond bite of the appleﬂ by permitting litiga-
tion of an issue that he has 
effectively chosen not to pur-
sue.  E.g., 
Paul Mueller Co.
, 332 NLRB 1350, 1350Œ
1351 (2000). 
In accord with the theory of violation that was liti-
gated, the judge correctly stated in his analysis that the 

legality of the Respondent™s conduct ﬁdepends on 
whether VP was bound by the terms of the PLA.ﬂ  The 
judge found that VP was not bound.  We disagree. 
It is true that VP did not sign any agreement with the 
Respondent, VP did not receive any copy of the PLA 
from the Union
, the subcontract executed by VP and 
MLB was the only document signed by VP in connection 
with work on the School 19 project, and the subcontract 

does not contain any explicit reference to the PLA.  
However, Note #3 of the subcontract states: ﬁThis project 
has union labor agreement requirements as outlined in 

                                                          
 6 We do not share our colleague™s view of the record and of the cited 
precedent.  As described above, in c
oncluding that the General Counsel 
litigated this case on the narrow theory
 that the PLA did not bind VP, 
we rely on more than the colloquy between the General Counsel and 
the judge at the beginning of the hearing.  The General Counsel never 
argued here that the PLA™s hiring ha
ll provisions would not permit the 
Respondent™s action even if VP was 
bound to that contract.  Rather, as 
in the cited cases, the General Counsel pursued a theory of violation 
that required the Respondent only to 
prove a particular defense, i.e., 
that VP was bound to the PLA by its subcontract with MLB. 
Contrary to the dissent, the judge did not credit testimony that VP 
and the Respondent ﬁagreedﬂ that VP
 could hire any union member it 
wanted to.  As discussed below, the judge found that this is what the 
Respondent™s president, Kieper, said to VP officials at a prejob confer-
ence prior to execution of the MLB subcontract.  The judge did not find 

that VP had an
 agreement with the Respondent. 
 LABORERS LOCAL 190 (VP BUILDERS
, INC.) 535
specifications.ﬂ  In addition, the subcontract specifically 
provides that VP™s work on
 the project must be com-
pleted ﬁin strict accordance w
ith the contract documents, 
drawings and specifications.ﬂ  MLB Vice President 

Dawsey testified that the PLA was among the contract 
specifications that MLB provided to VP prior to the exe-
cution of the subcontract.  Further, Dawsey testified that 

he specifically told Nix and Riley that VP would be 
bound to the PLA if it were awarded the subcontract, and 
Riley conceded that he knew
 that the subcontract bound 
VP to the PLA.
7  Thus, in our view, the evidence as a 
whole supports the conclusion that VP received a copy of 
the PLA and was aware that it was bound to that docu-
ment prior to the parties™ 
execution of the MLB-VP sub-
contract.  Furthermore, all witnesses who testified re-

garding the prejob conference (including Riley and Nix) 
indicated that the focus of 
that meeting was the 80 per-
cent ﬁunionﬂŠ20 percent ﬁnonunionﬂ labor-supply ratio 

for the project, a requirement 
emanating from the PLA.  
There would have been no need for VP to have this 
meeting if it was not bound by the PLA.  Similarly, there 

would have been no need for Riley and Nix to ask the 
Respondent™s officials if they could hire union members 
directly if VP was not awar
e that the subcontract would 
bind it to the PLA and its hiring hall procedures.  The 
fact that Respondent™s president, Kieper, may have mis-
stated an exception to these procedures at the prejob con-

ference, or that Riley may have misunderstood what 
Kieper said, is insufficient to alter the written terms of 
the PLA, particularly in light of the undisputed fact that, 

subsequent to this meeting but before Berghela began 
work at the School 19 project jobsite, Respondent™s 
business manager Fresina told Nix that VP would have to 
follow hiring hall procedures in hiring union members 
for this project. 
For these reasons, we conclude that the MLB-VP sub-
contract™s explicit reference to ﬁunion labor agreement 
requirementsﬂ and its direc
tive that the work be com-
pleted in strict accordance w
ith the subcontract specifica-
tions, which included the PL
A, support the conclusion 
that the PLA was incorporated by reference into the sub-

contract.  The Respondent th
erefore acted lawfully in 
seeking Berghela™s removal from the School 19 project 
jobsite because VP did not hire him in accord with the 

exclusive hiring hall requirements of the PLA.  Accord-
                                                          
 7 The judge credited the testimony of Riley and Nix wherever it con-
flicted with the testimony of the 
Respondent™s president Kieper.  He 
made no credibility finding w
ith respect to Dawsey™s testimony.  In any 
event, as set forth above, Riley a
nd Nix did not contradict Dawsey™s 
testimony that he gave th
em a copy of the PLA.  They simply indicated 
that they did not 
read
 the binding specifications given them. 
ingly, we shall reverse the judge™s decision and order that 
the complaint be dismissed. 
ORDER The complaint is dismissed. 
 MEMBER SCHAUMBER
, dissenting in part. 
I join my colleagues in reversing the judge to find that 
the Respondent was bound to the terms of the project 
labor agreement (PLA) for pe
rformance of subcontract 
work on the School 19 Project.  However, that is not, or 

at least should not be, the end of the matter.  There re-
mains the question of whether the PLA imposed exclu-
sive hiring hall requirements pursuant to which the Re-
spondent could lawfully seek to remove employee Ram-
sis Berghela from the School 19 jobsite. 
The complaint alleges that the Respondent Union vio-
lated Section 8(b)(2) when it demanded the termination 
of Berghela.  My colleagues concede that a violation is 

established in the absence of
 an exclusive hiring hall 
arrangement.  They further c
oncede that the existence of 
such an arrangement is an 
affirmative defense on which 
the Respondent Union bears the burden of proof as a 
matter of black letter Board law.  The complaint specifi-
cally alleges that ﬁVP was not a party to a valid collec-

tive-bargaining agr
eement containing 
an exclusive hiring 
hall provision.
ﬂ  The Respondent has never directly as-
serted, either at the hearing or
 in its briefs to the Board, 
that the hiring hall arrangem
ent in this case was exclu-
sive, and, indeed, the cred
ited facts plainly support a 
conclusion to the contrary.
1  Nor has the Respondent ever 
specifically contended that 
the General Counsel stipu-
lated to or conceded the issue of exclusivity.  Nonethe-
less, my colleagues reach out to relieve the Union of its 
burden of proof based upon a vague colloquy between 
counsel for the General Counsel and the judge at the 

commencement of the hearing.
2  Because my colleagues™ 
benevolence is not warranted by either the facts
3 or the 
law,4 I respectfully dissent.  At a minimum, I would re-
                                                          
 1 The judge credited testimony establishing that the Respondent and 
VP agreed that VP could hire direct
ly anyone it wanted to, so long as 
the individual was a member of the Respondent Union.   
2 Worse still, in stating that the General Counsel ﬁnever argued here 
that the PLA™s hiring hall provisions would not permit the Respon-
dent™s action even if VP was bound 
to that contract,ﬂ my colleagues 
essentially inappropriate
ly shift the burden of proof to the General 
Counsel to allege the 
nonexclusivity of the hiring hall procedures. 
3 I am aware of no case, and my co
lleagues point to none, in which a 
brief and vague preliminary exchange
, such as the one at issue here, 
between a judge and counsel for the General Counsel, was found to 
relieve a party from establishing an 
essential element of an affirmative 
defense.  Particularly in a case such
 as this, where the credited record 
evidence seriously calls into ques
tion the validity of the defense. 
4 Not one of the Board decisions cited by my colleagues involved re-
lieving a respondent of proving an element of an affirmative defense.  
Rather, in each of the cases they c
ite, the Board refused to find a viola-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 536 
mand this case to the judge 
for specific factual findings 
as to whether the Respondent
 proved that the PLA con-
tained an exclusive hiring hall arrangement permitting 
the Respondent to cause Berghela™s removal from the 

School 19 jobsite, and, if such an exclusive arrangement 
existed, whether VP hired Berghela pursuant to a legiti-
mate exception to that arrangement. 
 Alfred Norek, Esq., 
for the General Counsel.
 James Long, Esq., 
for the Respondent. 
DECISION STATEMENT OF THE 
CASE JOEL P. BIBLOWITZ
, Administrative Law Judge. This case 
was heard by me on October 30, 2007,
1 in Albany, New York. 
The complaint herein, which issued on September 19, and was 
based upon an unfair labor practice charge that was filed on 
July 5 by Ramsis Berghela, an 
individual, alleges that Local 
190, Laborers International Union of North America, AFLŒCIO 
(the Union) and/or (the Res
pondent), attempted to cause, and 
caused, Berghela to be fired from his job with VP Builders, Inc. 
(VP), although VP was not a party to a valid collective-
bargaining agreement with the Union containing an exclusive 
hiring hall provision, in
 violation of Section 
8(b)(2) of the Act. 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent admits, and I find, th
at VP has been an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
II.  LABOR ORGANIZATION STATUS
 Respondent admits, and I find, that it has been a labor or-
ganization within the meaning of Section 2(5) of the Act. 
III.  THE FACTS Simply stated, VP obtained 
a subcontract from MLB Con-
struction Services, LLC (MLB), to perform demolition work 
for the city school district of 
Albany, School 19 (the jobsite). 
MLB has a contract with the Union; a project labor agreement 
(PLA), is part of that contract. One provision contained in the 
PLA requires employers under cont
ract with the Union to hire 
union members from the Union™s 
out-of-work referral list. VP is a nonunion employer that had 
not signed any agreement with 
the Union to be bound by its cont
ract or the PLA. Berghela, a 
union member, was hired directly by
 VP to perform work at the 
jobsite. On his first day of empl
oyment at the jobsite, he was 
terminated. Counsel for the Gene
ral Counsel alleges that he 
was terminated by VP because of threats from the Union that if 
he was not removed from the job the Union would engage in 
                                                                                            
 tion based on an alternative theory ad
vocated by a party or adopted by a 
judge under circumstances where the General Counsel explicitly re-
stricted his theory of the case to a different argument.  See 
Sierra Bul-
lets, LLC, 340 NLRB 242, 243 (2003); 
Raley™s, 337 NLRB 719 (2002); 
Paul Mueller Co
., 332 NLRB 1350, 1350Œ1351 (2000). 
1 Unless indicated otherwise, all dates referred to herein relate to the 
year 2007.
 activity at the jobsite that would affect the job. The Union de-
fends that it was privileged to request Berghela™s termination; 
Berghela had not been properly
 hired because he was a union 
member and the Union™s contract
 requires that employees be 
referred from the Union™s out-of-work list. The Union also 
denies threatening VP. 
On May 9, VP, by Penny Moore, one of its owners, and 
MLB, by Thomas Eckert, execut
ed a Subcontract providing for 
VP to perform certain interior and demolition work at the job-
site. The attachment to this subcontract contains 22 items relat-
ing to VP™s responsibilities on the job. The only one relevant to 
the issue herein is Note #3: ﬁThis project has union labor 
agreement requirements as ou
tlined in specifications.ﬂ 
Berghela testified that in about
 the end of June, a friend told 
him that he had been hired by VP to work at the jobsite. When 
Berghela expressed an interest in
 the job, his friend discussed it 
with Riley, who called Berghela
 on about June 29. Riley asked 
him if he was a member of the Un
ion, he said that he was, and 
Riley hired him. He started working at the jobsite on Monday, 
July 2. He began work at 7:30 a.m. on that day together with 
three other laborers. At about 11, Riley left to go to a meeting 
with Patrick Kieper, the union president, and Berghela worked 
the full day. As he was leaving at 3:30 p.m., Doug Ryan, the 
job superintendent, called him over
, said that he was sorry, but 
he had to let him go. When Berghe
la asked why, Ryan said that 
a union representative came on the job and said that if they 
didn™t lay him off, the Union would pull the men and picket the 
job. Before Berghela left, Riley 
apologized to him, but said that 
he didn™t want any problems on the job. That was the only day 
that he worked for VP. He testified that about a month or 2 
earlier he signed the Union™s out-of-work list, but has no idea 
what position he held on the list. 
Riley, one of the owners of 
VP along with Moore and Larry 
Nix, testified that VP has never 
been party to a contract with 
the Union and is not a member of any employer association. 
The work at the jobsite began on July 2, and was expected to be 

completed shortly before the end of the year. Riley attended a 
prejob meeting in May in the office of Pike-Heery, the con-
struction manager for the Alba
ny school district, which in-
cludes School 19. Also present were Nix, Kieper, and Anthony 
Fresina, from the Union, James Dawsey, vice president of 
MLB, and William McMordie, vice president of the Pike Com-
pany, which was engaged in a joint venture with Heery Interna-
tional. Fresina said that since VP had been awarded the subcon-
tract for the job, they had to abide by the PLA, and the principal 
subject discussed was its requi
rement that the breakdown of 
union and nonunion employees on jobs be 80/20 percent. Riley 
said that breakdown was not fair and he proposed a 20/80 per-
cent breakdown instead. After some further negotiating, they 
agreed on a 50 percent Union, 50 percent nonunion breakdown 
for the job. Riley further testified that at this meeting, Kieper 
said: ﬁIf I knew somebody in the Union I could hire them . . . if 
I felt comfortable, if I knew them
 then I could hire them as long 
as they were in Local 190, it wa
sn™t a problem.ﬂ VP never en-
tered into any written agreement with the Union, they were 
never given a copy of the PLA, nor did they sign anything 
agreeing to be bound by the union contract or the PLA, al-
though the Union did send him a booklet setting forth the bene-
 LABORERS LOCAL 190 (VP BUILDERS
, INC.) 537
fits that VP would have to 
pay to its union employees. Some-
time between the meeting at the Pike-Heery office and the start 
of the job, Nix met with the Union and, afterward, informed 
Riley that the Union said that they had to hire from the union 
hall. When asked why he hired Berghela directly rather than 
going through the union hiring hall
, and its out-of-work list, he 
testified that the Union told him at the Pike-Heery meeting that 
he could hire directly, and he felt that it wasn™t right for them to 
change it after he hired Berghela. 
The relevant portions of the PLA provide, at article 2, sec-
tion 3:  This Agreement shall be bindi
ng on all signatory Unions, the 
Construction Project Manager an
d all signatory Contractors 
performing on-site Project work as defined in Article 3, in-
cluding site preparation. The Contractors shall include in any 
subcontract that they let, for performance of subcontractors, of 
whatever tier, that said subcon
tractors become signators and 
bound by this Agreement with respect to subcontracted work 
performed within the scope of Article 3. 
 The PLA, at article 4, section 2, also states that the contractors 

(defined as all signatory contractors and their subcontractors, 
engaged in construction work within the scope of the agree-
ment) agree to hire employees covered by the agreement 

through the job referral system and 
hiring hall established in the 
local union™s collective-bargaining agreements.  
When the job started on July 2, the only nonunion employee 
working at the jobsite on the first day was Doug Ryan, a regular 
employee of VP. Berghela and two or three other union mem-
bers were also working that first day. For that week, VP em-
ployed Berghela and four other 
members of the Union. Before 
the job started Riley asked some 
of his employees if they knew 
any union members who might be interested in working on the 
job and one gave him Berghela™s
 name. He call
ed Berghela, 
who said that he was interested, and Riley said that he would 
hire him as long as he was a member of the Union, and 
Berghela said that he was. On July 2, Riley received a tele-
phone call from Dawsey telling hi
m that there were problems 
on the job and the Union was going to picket the job and shut it 
down. Riley said that there shouldn™t be a problem because he 
had hired union people. He went
 to the jobsite and met with 
Nix, Kieper, and Dawsey. He asked what the problem was and 
Kieper said that he had to le
t Berghela go becau
se he was not 
hired from the Union™s out-of-work list. Riley said that it was 
his understanding they he could 
hire directly, as long as the 
employee was a union member. Kieper said that was incorrect, 
that what he said was that VP
 could hire empl
oyees directly, 
but only if they had previously worked for the company. Riley 
said that was not his understanding,
 but if they wanted Berghela 
to be let go, they should tell him.
 Kieper said that he was VP™s 
employee, so Riley would have
 to tell him. Riley responded 
that, ﬁIf he works for me, I™m saying the guy can still work.ﬂ 
Kieper said: ﬁit™s a problem, you have to let him go.ﬂ Riley 
testified that he wasn™t happy with it, but he told Ryan to let 
Berghela go.  Riley testified that nobody from the Union ever 
threatened to picket, or shut down the job.  
McMordie testified that the initial meeting with VP, MLB, 
and the Union took place in about March. He was asked: 
 Q.  And at the meeting was it made clear that as a sub-
contractor, VP Builders was bound by the Project Labor 
Agreement? 
A.  At that meeting, my 
recollection was we did not 
talk about the terms of the Project Labor Agreement. What 
we did talk about was actually
 the 80/20 clause of the Pro-
ject Labor Agreement and we had come to an agreement 
on a 50/50 agreement at that meeting. 
Q.  My question was, was it
 clear from your point of 
view, that VP Builders understood that they were bound 
by the Project Labor Agreement as modified to 50/50? 
A.  Yes, in my opinion, yes. 
 I then asked McMordie: 
 JUDGE BIBLOWITZ
: Did anybody at that meeting say to 
the VP people, Mr. Riley and Mr. Nix, that you understand 
you are bound by this agreement? Do you recollect that 
statement being made to Mr. Riley or Mr. Nix? 
The Witness: I don™t know if those exact words were 
used, but it was the assumption in the room that every-
oneŠ JUDGE BIBLOWITZ
: Did anyone ever say to them any-
thing about the PLA? 
The Witness: I cannot recollect that. 
 He testified that the discussion at the meeting was principally 
about the union/nonunion split, where the parties eventually 
agreed on the 50/50 split. 
Dawsey was asked when he first informed VP about the PLA 
and its terms: 
 A.  I can™t give you any actual dates, but prior to the 
job being bid. Larry and Joe 
are not signatories with 190, 
or any other union entity, and this job has a PLA, which 
meant that if a contractor was not signatory, they would 
have to enter an agreement where they would be bound 
80/20 or whatever other agreement they could make with 
the Union that they would be needing personnel from. 
Q.  Did you make that clear to Larry and Joe prior to 
their granting of the subcontract? 
A.  Yes. 
 Dawsey testified that the Pi
ke-Heery meeting 
took place in 
about April. The initial discu
ssion was about the PLA require-
ment of 80/20, union and non
union employees. After some 
discussion, there was agreement on a 50/50 split. There also 
was discussion about the fact that since it was a prevailing 
wages job, VP agreed to pay the prevailing wages and the bene-
fits for the union employees on 
the job to the employees and 
the Union, while for its nonunion 
employees on the job, the 
benefits would be paid directly 
to the employees. In answer to 
some questions from me, Dawsey testified that in his initial 
meeting with Nix and Riley, he told them that they would be 
bound by the PLA, but he never 
specifically addressed the out-
of-work list maintained by the Union. He further testified that 
after the execution of the subcontract, VP was given a copy of 
the contract specifications of the work and the PLA. He was 
called to the jobsite on July 2, where he met Nix and Kieper. 
Kieper said that VP had hire
d a union member without going 
through the Union™s out-of-work list, and he wanted him re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 538 
moved from the job and the next person on the list to replace 
him. Nix and Dawsey spoke and 
decided that Berghela would 
be let go at the end of the day. On the following morning, 
Kieper sent another employee to the jobsite, apparently from 
the out-of-work list. Dawsey te
stified that Kieper did not 
threaten any picketing or work action at the facility on July 2.  
Nix testified that during bidding 
for the work at the jobsite, 
Dawsey told him that it was 
operating under the PLA. Like 
Riley, he testified that at the Pike-Heery meeting they were told 
that if they knew any union members, they could hire them to 
work at the jobsite. In answer to questions from counsel for the 
Respondent, Nix testified that shor
tly prior to starting the job he 
went to the union hall to speak to Fresina about hiring policies. 
Nix told Fresina that VP had a certain individual that it wanted 
to hire
2 and Fresina told him that when VP needed employees 
for the jobsite they would have to call the Union, which would 
refer employees from its out-of-w
ork list. Subsequently, he 
testified: 
 JUDGE BIBLOWITZ
: Mr. Nix, would it be fair to say that 
prior to July 2, when the job started, you knew that the 
Union people that you employed under the PLA had to be 
taken from the out-of-work list? 
THE WITNESS: Not prior to that. That happened after 
we started work. The only time that I heard about it about 
a day before I discussed it with Anthony and told him that 
we had someone from the Union which we thought that 
we picked up, in the meeting that we had with them, that 
we could use those people if we knew them. I told him we 
had somebody we were going to use and may be needing 
additional people and he told me how to go about doing it. 
JUDGE BIBLOWITZ
: Okay, let™s back up. Putting aside 
this exception that may have existed for people you knew, 
let™s say there were people you didn™t know and you were 
looking for a Union guy. Did you know that under the 
PLA, again prior to starting the job, that you had to hire 
off of the out-of-work list? 
THE WITNESS: No, I didn™t. 
JUDGE BIBLOWITZ
: You didn™t know that? 
THE WITNESS: Huh-uh. JUDGE BIBLOWITZ
: You first learned that when? 
THE WITNESS: After we had trouble at the job and then 
the thing came up, you know what I mean, that everybody 
has to be brought off the list. I didn™t even know nothing 
about the list until we had the problem. 
JUDGE BIBLOWITZ
: So, it wasn™t until July 2nd, with 
the situation with Mr. Berghela, that you knewŠyou 
found out for the first time that if you hired a Union per-

son as one of the 50% Union, you had to get it off the Un-
ion™s out-of-work list, that was the first you knew that? 
THE WITNESS: Yeah, after we got started was the first I 
knew about the out-of-work list. 
JUDGE BIBLOWITZ
: Mr. Dawsey never told you about 
that requirement of the out-of-work list? 
THE WITNESS: No, he never told me. 
                                                           
 2 Although not named, Berghela is 
the individual that he was refer-
ring to. 
Counsel for the Respondent then
 questioned Nix about this 
meeting with Fresina at the union hall: 
 Q.  He showed you the forms that they fill out when 
you call in so that they can send someone out? 
A.  I don™t recall them showing me the forms . . . I 
know he and I had a conversation about me being able to 
use the Union people on the job and what he has to do. 
JUDGE 
BIBLOWITZ
: When was this meeting, what [sic] 
it after July 2nd or before July 2nd? 
THE WITNESS: That was before we started work. 
 Counsel for the Respondent then
 resumed his questioning of 
Nix about this meeting: 
 Q.  And at that meeting you started to bring up the 
name of Ramsis Berghela? 
A.  Yes, I did. 
Q.  And, Mr. Fresina stopped you and said it doesn™t 
matter who, I don™t need to know that name, he told you 
you had to call the hall to take off the out-of-work list? 
A.  He indicated that he di
d not want me to use that 
guy on the job. Being that my partner does the hiring for 
the job, said he™d already set up for this guy to come to 
work . . . and that at the prior meeting we had with the Un-
ion and Pike and MLB, that th
ey stated that if he knew 
other people he could hire th
emŠother people that were in 
the Union he could hire them to work, . . . it was his deal, 
he hired the guy and I wasn™t going to go against him and 
tell him he couldn™t put the guy on the job. . . . 
Q.  So, it was your intention when you met with An-
thony, to hire this person who was not on the out-of-work 
list, rightŠto hire Mr., Berg
hela? That was a done deal 
when you went down to the Union hall, right? 
A.  Yea, as far as I know Jo
e had already set up for this 
guy to come to work. 
Q.  After the Union told you that you couldn™t hire him 
because he wasn™t next on the out-of-work list, you still 
hired him, right? He
 still hired him? 
A.  Correct, Joe put him to 
work because he had dealt 
with him for him to come to work, right. . . . 
Q.  Did you leave that meeting with Mr. Fresina at the 
Laborers Union hall with the understanding that if you 
knew four members of the Union you could just hire them 
and never call the hall? 
A.  I mean I really didn™t think about it when I left 
there. When I left there I knew that if we needed any other 
help, other than what we already had, we were going to try 
to get them through Anthony, we were going to call the 
hall and get them through the Union hall. 
 Fresina testified that Nix cam
e to the union office on June 
29. Nix said that VP would be 
starting work at the jobsite and 
needed laborers. Fresina said that he would have a shop steward 
for the job and would send as many laborers as VP needed. Nix 
then said that he had somebody that he wanted to employ on 
the job and started to mention 
a name. Fresina, ﬁ. . . stopped 
him, I said I don™t even want to
 know who it is. I said, we have 
an out-of-work list.  .I explaine
d to him the procedures that 
would have to be followed.ﬂ 
 LABORERS LOCAL 190 (VP BUILDERS
, INC.) 539
Kieper testified that at the Pike-Heery meeting, which he felt 
occurred in about early to mid-June, he told Riley and Nix that 
hiring was to be done through the union hall, with the exception 
that VP could hire employees it
 had previously employed. On 
July 2, he received a telephone
 call from the union steward at 
the jobsite saying that VP employ
ed an individual at the jobsite 
who had not been referred by the union hall. He went to the 
jobsite and met with Nix and ﬁG
ary,ﬂ the MLB superintendent: 
 I explained to them both that we had a hiring process that we 
have to go by through the hall. If an individual worked for the 
company before, it was all right to hire them, but if he hadn™t 
worked for them before, under the PLA Agreement, that VP 

Builders has to go through the hall and request their laborers 
through the hall . . . whoever was highest on the list was 
called first and, apparently, this individual had jumped the list, 
was currently on the list at 80, and now on your job. It wasn™t 
fair to the men on the list that they should go in accordance to 
the list. 
 He testified that he ﬁabsolutelyﬂ
 did not threaten a strike or 
work action. On cross-examination he was asked what he asked 
VP to do about the situation on July 2: 
 Q.  . . . did you request th
at Mr. Berghela be removed 
from the job because he didn™t come through the hall? 
A.  I™m trying to think exactly how it went, it™s been 
some time. Yes, I believe I did say that according to the 
list he has bumped the list and that we need to haveŠthe 
first guy that was supposed 
to be there in his spot. 
Q.  Did you say, therefore you have to remove Mr. 
Berghela from the job? 
A.  I don™t remember exactly how it was said. 
Q.  Do you recall what was the reference to Mr. 
Berghela by name? Did you refer to Mr. Berghela by 
name? 
A.  I don™t know if I said Mr. Berghela. . . . 

Q.  You were made aware in this meeting that VP 
would remove Mr. Berghela from the job? 
A.  I remember Jim Dawsey saying that he has to fol-
low the same rulesŠhe was referring that to Joe Riley and 
Larry that we have to follow the same rulesŠthat VP 
Builders has to follow the same rules that MLB has to fol-
low on the job as far as hiring on the jobsite. After that, 
Joe said something like, well
, he was a 190 man or some-
thing like that, I don™t remember exactly what he–said, 
but he didn™t come off the list. That™s what I said, that he 
didn™t come off the list and that everybody is required to 
come off the list on the job. 
Q.  You went there for the purpose of informing VP 
that this individual should be
 removed; is that correct? 
A.  No, I went there to find out how the individual got 
on the jobsite. . . . Q.  So, when you went to the meeting, it was for the 
purpose of having Mr. Berghela removed from the job be-
cause he wasn™t hired through the hall, correct? 
A.  The purpose of me was to find out how this indi-
vidual was going to work for VP Builders when he didn™t 
come through the hall. . . . 
Q.  Then, you had the expectation that he would be 
removed from the job, correct, 
that™s why you went to this 
meeting? 
A.  I came there to find out what was going on, that™s 
what I was doing there. 
Q.  You went there to insure that no member of Local 
190 worked on this job unless they had been referred 
through the hall; is that correct? 
A.  Yes, you could say that. 
IV.  ANALYSIS Initially, I credit the testimony of Nix and Riley over Kieper. 
Although Nix was clearly confused about the date of his meet-
ing at the union office (I find th
at it occurred on Friday June 
29) the balance of his testimony,
 and Riley™s, was clear, credi-
ble, and believable. Additionally, Riley and Nix had nothing to 
gain from this hearing. If anything, it would be in their best 
interest to support the Union with whom it has to deal at the 
jobsite. On the other hand, I found Kieper to be a less than 
credible witness, not because all of his testimony was incredi-
ble, but rather because of his 
unwillingness to admit that he had 
anything to do with Berghela™s discharge. Although there is no 
direct evidence that Kieper threatened a strike or job action at 
the jobsite if VP failed to discharge Berghela, Kieper clearly 

was at the jobsite to tell Riley that Berghela had to be replaced 
because he was not hired off of the Union™s out-of-work list, 
but he refused to admit even th
is in response to numerous ques-
tions from counsel for the General Counsel.  
Counsel for the General Counsel, in his brief, cites
 Iron-
workers, Local 340 (Consumers Energy Co.)
, 347 NLRB 578 
(2006), to establish that Kieper™s
 conduct at the jobsite on July 
2, violated the Act even if he 
made no express threat to VP if 
they refused to fire Berghela. It is clear that Kieper, at the least, 
told Riley that because Berghela was not hired off the Union™s 
out-of-work list he had to be replaced by someone from the list. 
Whether this action by Kieper violates Section 8(b)(2) of the 
Act depends on whether VP was bound by the terms of the 
PLA. VP never signed any agreement with the Union. Moore 
signed the subcontract with MLB 
on behalf of VP, but the only 
relevant provision of that subcont
ract is Note #3 which states: 
ﬁThis project has union labor agreement requirements as out-
lined in specifications.ﬂ Counsel for the Respondent, in his 
brief, alleges that this provision binds VP to the terms of the 
agreements with the Union, including the PLA. I disagree and 
find that this provision is not su
fficiently detailed or specific 
enough to bind VP to the requirements of the PLA. Nor is the 
fact that Nix was told of the contractual requirement of hiring 
union members from the Union™s out-of-work list a few days 
before they began working at the jobsite.  
Counsel for the General Counsel
, in his brief, also cites 
Bricklayers, Local 2 (Glenshaw Glass Co.)
, 205 NLRB 478 (1973); Pile Drivers Local 2396 (Tri-State Ohbayashi)
, 287 NLRB 760 (1987); and Kvaerner Songer, Inc.
, 343 NLRB 1343 
(2004). These cases state that
 absent a valid collective-
bargaining agreement containing an exclusive hiring hall ar-
rangement, a union may not inte
rfere with an employer™s 
choice of employees. As there was no written agreement be-
tween VP and the Union, the Union had no authority to tell VP 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 540 
to terminate Berghela. By causing Berghela™s termination on 
July 2, the Union violated Section 8(b)(2) of the Act. 
CONCLUSIONS OF 
LAW 1.  VP has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union has been a labor organization within the mean-
ing of Section 2(5) of the Act. 
3.  By attempting to cause, a
nd by causing, VP to terminate 
employee Ramsis Berghela on 
July 2, 2007, the Respondent 
violated Section 8(b)(2) of the Act. 
THE REMEDY Having found that the Respondent engaged in certain unfair 
labor practices, I recommend that it be ordered to cease and 
desist from engaging in these activities, and that it be ordered to 
take certain affirmative action designed to effectuate the poli-
cies of the Act. In that rega
rd, I recommend that Respondent be 
ordered to notify VP, in writing, that it has no objection to 
Berghela being hired by VP. 
Additionally, I recommend that 
Respondent be ordered to make 
Berghela whole for any loss of 
wages or other benefits that he 
suffered as a result of its having 
caused him to be fired by VP, by paying to him a sum of money 
plus interest equal to that which he would have earned but for 
Respondent™s discrimination agai
nst him, less interim earnings, 
in accordance with the principa
ls enunciated by the Board in 
Florida Steel Corp.
, 231 NLRB 651 (1977), and 
New Horizons for the Retarded,
 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
 